Order of the Surrogate’s Court of Queens county, denying appellant’s motion to compel respondent to serve a further bill of particulars, reversed on the law and the facts, with ten dollars costs and disbursements, payable out of the estate, and the motion granted, without costs, to the extent of requiring respondent, within five days from the entry of the order hereon, to serve a further verified bill of particulars stating which person or persons in the two corporations referred to at fols. 37-38 are charged with the exercise of undue influence and control and with having perpetrated the false statements, suppressions of fact, misrepresentations or other fraudulent acts. Furnishing the names of corporations does not seem to have been a sufficient compliance with the order requiring particulars of the person or persons alleged to have committed the acts complained of. Hagarty, Carswell, Adel, Taylor and Close, JJ., concur.